Citation Nr: 0029064	
Decision Date: 11/03/00    Archive Date: 11/09/00	

DOCKET NO.  98-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to an increased rating for psoriasis and 
tinea cruris, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from February 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran initially requested hearings, both before a 
hearing officer at the RO and before a member of the Board.  
The record contains reports of contact, memoranda, and 
correspondence regarding continuances and clarification 
relating to whether the veteran desired a hearing.  However, 
in March 2000, the veteran submitted a signed written 
statement indicating that he no longer desired a hearing.  In 
an October 2000 written presentation before the Board the 
veteran's representative indicates that RO consideration of 
photographs associated with the file is waived.  A review of 
these photographs reflects that they were taken in October 
1986 in conjunction with an examination at that time, and 
have apparently been a part of the record since then.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Arthritis due to service or service-connected disability 
has not been demonstrated.

3.  The veteran's service-connected psoriasis and tinea 
cruris are manifested by a .5-centimeter by 1-centimeter area 
of dry, scaling, erythematous face lesion on the vertex 
region of the scalp and occasional appearance on the right 
nose, as well as psoriatic changes to the great toes and the 
adjacent nails to a mild degree, but constant exudation or 
itching or extensive lesions or marked disfigurement are not 
demonstrated.  


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2000).  

2.  The criteria for an evaluation greater than 10 percent 
for psoriasis with tinea cruris have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Codes 7806, 7816 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Arthritis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (2000); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

The veteran's service medical records, including the report 
of his September 1971 service separation examination, are 
silent for any finding with respect to arthritis.  A June 
1986 private treatment record reflects that the veteran was 
seen following a low back injury in November 1985.  It 
indicates that the veteran's history was complicated by the 
fact that he had a history of psoriasis.  Reports of private 
magnetic resonance imaging dated in 1996 and 1997 reflect 
arthritis of the cervical, dorsal and lumbar spine segments, 
as well as disc disease of the cervical and lumbar spine 
segments.  Reports of VA X-rays in April 2000 indicate that 
the veteran has degenerative changes of the lumbosacral 
spine, March and April 2000 VA treatment records reflect that 
the veteran has degenerative joint disease in the cervical 
and lumbar spine, but did not have any physical findings to 
suggest psoriatic arthropathy.  Private treatment records, 
dated in the 1990's, associate disability of the veteran's 
back with post service incidents.  

The veteran has offered his statements regarding his belief 
that there is a relationship between his service-connected 
psoriasis and arthritis.  As a lay person, he is not 
qualified to offer a medical diagnosis or show a medical 
etiology merely by his own assertions, as such matters 
require medical expertise.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran has also offered an excerpt from a 
medical textbook, indicating that other features of psoriasis 
may include arthritis.  The competent medical evidence 
reflects that the veteran has arthritis involving the 
cervical, dorsal and lumbar spine segments, but there is no 
competent medical evidence associating any arthritis with the 
veteran's service-connected psoriasis and the medical 
textbook does not provide any findings specific with respect 
to the veteran that would 

indicate that his osteoarthritis is in any way related to his 
service-connected psoriasis and tinea cruris.  The Board 
therefore concludes that the March and April 2000 VA clinical 
reports of no findings to suggest psoriatic arthropathy, are 
probative of the service connection issue on appeal.  As 
such, without competent medical evidence establishing that 
currently manifested arthritis is etiologically related to 
service or service-connected disability, or proximately due 
to or has been chronically worsened by service-connected 
disability, the preponderance of the evidence is against 
entitlement to service connection for arthritis.  

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A February 1998 VA treatment record reflects that the veteran 
had his last flare-up of psoriasis one month before and 
indicates that his psoriasis was stable.  

The report of a March 1998 VA examination reflects that the 
veteran reported that with regard to tinea cruris the veteran 
purchased over-the-counter medication and one, 1-ounce tube 
would last approximately one year.  He indicated that this 
was stable.  If he would apply medication on one day the 
lesions would be gone the next day.  He reported flare-ups 
more frequently than once per month.  On examination there 
was a .5-centimeter by 1-centimeter area of dry, scaling, 
erythematous face lesion on the vertex region of the scalp.  
The veteran reported that he had some on the right nose that 
had resolved.  This was the only evidence of psoriasis of the 
skin.  The veteran reported that he had pitting in his nail 
beds, but the examiner did not find this.  On looking at the 
toes there were psoriatic changes to the great toes and the 
adjacent nails with the great toes being primarily affected 
to a mild degree.  The veteran had no pain syndrome about 
which he complained concerning these nail changes.  The 
diagnoses included psoriasis and tinea cruris.  

The veteran's psoriasis with tinea cruris has been evaluated 
under Diagnostic Code 7816.  Diagnostic Code 7816 is 
evaluated under Diagnostic Code 7806 for eczema.  Diagnostic 
Code 7806 of the Rating Schedule provides that with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent evaluation will be 
assigned.  Where there is exudation or itching that is 
constant, extensive lesions, or marked disfigurement, a 30 
percent evaluation will be assigned.  

The competent medical evidence does not indicate that there 
is marked disfigurement, constant exudation or itching, or 
extensive lesions.  Rather, the competent medical evidence 
indicates that the only evidence of current psoriasis 
consists of a .5- by 1-centimeter area at the vertex of the 
veteran's scalp and some mild changes involving his toenails.  
The Board also accepts that the veteran had some psoriasis 
manifested on the right side of his nose during a flare-up.  
The competent medical evidence indicates that there are not 
extensive lesions, even during flare-ups, nor is there 
exudation or itching that is constant and there is not marked 
disfigurement.  Neither has the veteran reported constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Therefore, a preponderance of the evidence 
reflects that the symptomatology associated with the 
veteran's psoriasis with tinea cruris more nearly 
approximates the criteria for a 10 percent evaluation.  
Further, since competent medical evidence reflects that none 
of the symptomatology associated with a higher evaluation is 
shown, a preponderance of the evidence is against an 
evaluation greater than the 10 percent that has been assigned 
for the veteran's psoriasis with tinea cruris.  In arriving 
at this determination, the Board has, as indicated, accepted 
the veteran's report with respect to psoriasis being 
manifested on the right side of his nose as being indicative 
of the symptoms associated with his psoriasis with tinea 
cruris during a flare-up.  The Board has also accepted his 
statements with respect to self-treatment of tinea cruris 
with over-the-counter medication, noting that he indicates 
that this is stable and that when he applies medications the 
lesions disappear.  Further, competent medical authority has 
indicated that his psoriasis is stable.  

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule, noting that the veteran's service-connected 
psoriasis with tinea cruris has not required any 
hospitalization and, while the veteran is unemployed, his 
state of unemployment is not related to his service-connected 
psoriasis with tinea cruris.  Therefore, this service-
connected disability has not caused marked interference with 
his employment.  


ORDER

Service connection for arthritis is denied.  

An increased rating for psoriasis with tinea cruris is 
denied.  



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

